Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 9/26/2019.  Claims 1-7 and 15-21 are pending for examination, claims 8-14 have been withdrawn from consideration.
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-7 and 15-21 in the reply filed on 12/29/2021 is acknowledged.
Claim Rejections - 35 USC § 101 

3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 1 defines a “system”. However, while the preamble defines a “system”, which would typically be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus. It is to be noted that “processor” can be a software entity.  Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se.  Claims 2-7 are similarly rejected.
Claim Objections
5.	Claims 2 and 16 are objected to because of the following informalities:  Claims 2 and 16 do not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Warner et al (US 2015/0286969).
As to claim 1, Warner discloses a hybrid connected device actuation system, comprising:
at least one processor configured to:
process a hybrid actuation query that includes semantic query and rules data ([0116], “to query
hierarchical constraints (such as policy or ownership constraints) with short, concise and elegant SPARQL queries”, wherein SPARQL is semantical query language, see [0060]; Also see [0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; [0159], “[0159], List<URI> getAssetTypes(URI customer); List<URI> getPreAggregatedRules(URI assetType); List<URI> getAggregatedRules(URI assetType)”);
([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; [0159], “List<URI> getlndividuals(URI assetType); List<URI> getlndividualRules(URI asset)”);
determine an actuatable variable associated with the at least one determined connected device based on the rules data associated with the hybrid actuation query ([0049], “System 100 may then apply a plurality of business rules 116 to the ontologically organized data from the sensors 102… Decision portion of system 100 may then generate an action or actions based on the application of the business rules 116 to the data from the sensors 102 and the priority ranking metrics 118 included in the risk management data 114. Actions may include instructions to be executed, e.g., by external control points 126, actuators (not shown) and a virtualization management suite or other devices that may manage or otherwise control settings for managed assets”, wherein “control settings for managed assets” indicates at least one actuatable variable associated with the managed assets.  Also see citation in rejection to limitation 1 and [0157], “the monitoring service can query the WSMO Endpoint to discover what business rules apply to the asset, and whether the asset is currently in compliance. If the asset is not in compliance for a particular rule, the management service can query the WSMO Endpoint to discover what corrective action workflows are defined for that particular rule.”; [0159], “List<URI> getThresholds(URI asset, URI rule); List<URI> getMetrics(URI asset, URI rule); String getDecisionServiceSyntax(List parameters, URI rule)”); and
execute a change in an operational state of the actuatable variable associated with the at least one determined connected device in the control system (see citation above, “instructions to be executed  … that may manage or otherwise control settings for managed assets”).

As to claim 2, Warner discloses the system of claim 1, wherein the at least one processor is further configured to determine actuatable operational states associated with the determined at least one connected device by applying an ontological query component to an actuatable rules engine control module ([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; see also [0142], “interface that allows the monitoring service to query the status of any workflow operations on an asset. For example, a virtual machine may be identified in the ontology. The workflow mining service will identify complete or running workflow instances that affected or are affecting the asset, and the exiting or current status of each instance. In an embodiment, the workflow mining service is implemented with two components: an OpenTSDB TCollector agent writes workflow metrics to OpenTSDB, and the WSMO web service queries OpenTSDB to retrieve the metrics”).
	As to claim 16, see similar rejection to claim 2.
As to claim 3, Warner discloses the system of claim 1, wherein the at least one processor is further configured to determine available rule actuatable variables associated with the at least one connected device by correlating appropriate hierarchical control structures in an ontological library with rule actuatable connected devices associated with the control system ([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; figure 10; [0116], “Concepts at the control level support Web Service Model Ontology (WSMO) bindings, to provide a semantic interface with the decision service and the workflow service. The public default ontology contains several hierarchical transitive properties, which provide the capability to query hierarchical constraints (such as policy or ownership constraints) with short, concise and elegant SPARQL queries”).
	As to claim 17, see similar rejection to claim 3.
As to claim 4, Warner discloses the system of claim 1, wherein the at least one processor is configured to determine the at least one connected device associated with a control system by correlating appropriate hierarchical control structures in an ontological library with rule actuatable connected devices associated with the control system ([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; figure 10; [0116], “Concepts at the control level support Web Service Model Ontology (WSMO) bindings, to provide a semantic interface with the decision service and the workflow service. The public default ontology contains several hierarchical transitive properties, which provide the capability to query hierarchical constraints (such as policy or ownership constraints) with short, concise and elegant SPARQL queries”).
As to claim 18, see similar rejection to claim 4.
As to claim 5, Warner discloses the system of claim 1, wherein the rules data has an associated lifecycle ([0042], “Perform associations with numerous data sources and apply numerous ontologies to the observed data (Orient). These associations create a continuously updated context of the managed environment based on harvested data ( e.g., metadata) from the observations as assessed against the ontologies of structured policies and the relationships within and between them”). 
As to claim 19, see similar rejection to claim 5.
As to claim 6, Warner discloses the system of claim 1, wherein the rules data has an associated conflict mechanism ([0159]-[0164], wherein a rule implies conflict mechanism wherein non-compliance is a conflict).

As to claim 7, Warner discloses the system of claim 1, wherein the rules data has an associated conditional mechanism ([0161], “pre-and-post-condition functional descriptions in the WSMO semantics”).
As to claim 21, see similar rejection to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449